Citation Nr: 1136748	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  03-12 353	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an effective date before January 12, 2000, for a 60 percent rating for service-connected lumbosacral strain with degenerative joint disease. 

2. Entitlement to an effective date before January 12, 2000, for the grant of service connection for depression.

3. Entitlement to an initial rating higher than 30 percent for service-connected depression.  

4. Whether there was clear and unmistakable error in the rating decision of January 2002, assigning an effective date of January 12, 2000, for a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and V. C.
ATTORNEY FOR THE BOARD
M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to June 1977 and from September 1977 to September 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in January 2002 and in August 2006, of Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and in Waco, Texas.  

In June 2004 and March 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the record.  

At the hearing in March 2008, on the record, the Veteran through counsel withdrew from the appeal the: application to reopen the claims of service connection for an eye disability and hearing loss; service connection for residuals of colon surgery, hemorrhoids, a prostate disability, chest tightness with pain and difficulty breathing, acid reflux, leg cramps, gut pain, kidney aches, hand weakness, joint pain, shingles on back and buttocks and right leg, sores on arms with scar tissue, skin discoloration, and squamous cell carcinoma of the left arm; a claim for increase for tinnitus; and claims for earlier effective dates for service connection for tinnitus and for dermatophytosis of the left foot.  

In September 2008, the Board denied the claims for: an effective date before January 12, 2000, for a 60 percent rating for service-connected lumbosacral strain with degenerative joint disease; an effective date before January 12, 2000, for the grant of service connection for depression; an initial rating higher than 30 percent for service-connected depression; and an effective date before January 12, 2000, for a 10 percent rating for coccydynia.  Except for an effective date before January 12, 2000, for a 10 percent rating for coccydynia, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision in November 2010, the Court vacated and remanded the Board's decision for further proceedings consistent with the Court's decision.  

In May 2011 and in June 2011, the Veteran waived initial RO consideration of additional evidence he submitted.  

The claim of clear and unmistakable error in the rating decision of January 2002, assigning an effective date of January 12, 2000, for a total disability rating for compensation based on individual unemployability and the claim for an initial rating higher than 30 percent for service-connected depression are REMANDED to the RO. 

Counsel's Request for another Hearing before the Board 

As a separate matter apart from counsel's other pleadings, in May 2011, after the Court's decision, counsel requested another hearing before Board because of the lapse in time since the Board's hearing in March 2008.  

Pursuant to 38 U.S.C.A. §§ 7105(a) and 7107(b) and 38 C.F.R. § 20.700(a), the Board shall decide an appeal only after affording an Appellant the opportunity for a hearing.  The record shows that the Veteran executed a power of attorney in favor of counsel in May 2001.  Counsel has already represented the Veteran at hearings before the Board in June 2004 and in March 2008. 

The record also shows that counsel filed the following documents, evidence, and pleadings: requests for a copy of the Veteran's file ( May 2001, November 2001, and May 2003), authorization to release information (August 2001, November 2001, and January 2002), a request for review by a Decision Review Officer (November 2002 ), written argument (February 2003), additional evidence (2003), substantive appeal (May 2003), a response to supplemental statement of the case (January 2004), receipt of VA correspondence (August 2004), written argument (June 2004), and written argument (February, April, November 2006, March 2008 with 10 exhibits, and June 2011).
Before the Court, the Veteran was represented by a different attorney, who filed the Appellant's brief. 

The record shows that counsel has represented the Veteran for over a decade and counsel has already represented the Veteran at two hearings before the Board.  Under 38 C.F.R. § 20.700(a), a hearing will not normally be scheduled for the sole purpose of receiving argument by a representative as such argument should be submitted in a written brief.  

As a hearing will not normally be scheduled for the sole purpose of receiving argument, the Board does have discretion to grant another hearing if good cause is shown.  In this instance, counsel's reason for another hearing is based on the elapsed time since the hearing in March 2008.  As counsel has not announced intent to submit additional evidence, not already of record, or to argue a legal theory not already addressed by the Board or by the Court, the Board determines that the mere passage of time is not good cause for another hearing before Board.  And the request for another hearing before the Board is denied.  38 U.S.C.A. §§ 7105(a) and 7107(b) and 38 C.F.R. § 20.700(a).  


FINDINGS OF FACT

1.  By rating decision, dated in January 1981, the RO assigned a 20 percent rating for lumbosacral strain; in subsequent rating decisions by the RO in September 1981, December 1981, May 1982, December 1982, the 20 percent rating was confirmed and continued; in a decision, dated in October 1985, which subsumed the rating decisions of January and May 1985, the Board affirmed the 20 percent rating; thereafter, in rating decisions by the RO in December 1986, in April 1991, and in May 1995, the 20 percent rating was confirmed and continued; in a rating decision in December 1995, the RO increased the rating to 40 percent; and in a rating decision in October 1998, a temporary total rating was assigned based on convalescence, following surgery, and at the termination of the temporary total rating the 40 percent rating was continued, effective from August 1, 1998; 

after each rating decision, the Veteran was notified of the determination and of his appellate rights, but he did not initiate an appeal of any rating decision and by operation of law, the rating decisions by the RO became final and the Board's decision is also final.

2.  The criteria for an increase to 60 percent for lumbar strain with degenerative joint disease did not occur during the one year period before January 12, 2000. 

3. The first communication from the Veteran, evincing intent to seek service connection for depression, was received on January 12, 2000. 


CONCLUSIONS OF LAW

1. The criteria for an effective date before January 12, 2000, for the 60 percent rating for lumbosacral strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o) (2010).

2. The criteria for an effective date before January 12, 2000, for the grant of service connection for depression have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.






Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim for an effective date before January 12, 2000, for a 60 percent rating for service-connected lumbosacral strain with degenerative joint disease, the RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in August 2001, in November 2001 and in March 2006.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  The notice include the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  


To the extent that VCAA notice was provided after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided the content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in October 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

On the claim for an earlier effective date for service connection of depression, the RO provided pre-adjudication, substantially complying VCAA notice on the underlying claim of service connection in letters, dated in August 2001 and in November 2001.  Where, as here, service connection has been granted and the effective date and the initial disability rating have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date and the degree of disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.   Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 21 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In March 2006, the Social Security Administration indicated the Veteran's records were unavailable.  





On the claim for an effective date before January 12, 2000, for a 60 percent rating for service-connected lumbosacral strain with degenerative joint disease, the evidence of record contains sufficient competent medical evidence to decide the claim, and a VA medical examination or medical opinion is not needed under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

On the claim for an earlier effective date for service connection of depression, the question is whether the Veteran had a pending claim before January 12, 2000, which is a legal question, not a medical one, and a VA medical examination or medical opinion is not needed to decide the appeal. 
As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Earlier Effective Date for Increased Rating

Legal Criteria

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increase: report of VA examination or treatment or VA hospitalization.  

Evidence from a private physician or layman will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits. 
38 C.F.R. § 3.157(b)(2).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(2-3).

Facts 

In September 1980, the Veteran filed a claim of service connection for a low back disability.  In a rating decision dated in January 1981, the RO granted service connection for lumbosacral strain and assigned a 20 percent rating, effective September 12, 1980, the date following separation from service.  

In subsequent rating decisions by the RO in September 1981, December 1981, May 1982, December 1982, the RO continued the 20 percent rating for lumbosacral strain.  After each rating decision, the Veteran was notified of the determination and of his appellate rights, but he did not initiate an appeal of any rating decision and by operation of law, the rating decisions by the RO became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

In a decision, dated in October 1985, which subsumed the rating decisions of January and May 1985, the Board affirmed the 20 percent rating for lumbosacral strain, and by operation of law, the Board's decision is final.  
38 U.S.C.A. § 7104(a) and (b). 

Thereafter in rating decisions in December 1986, April 1991, and May 1995, the RO confirmed and continued the 20 percent rating for lumbosacral strain.  In a rating decision in December 1995, the RO amended the service-connected disability to lumbosacral strain with degenerative joint disease and increased the rating to 40 percent.  In a rating decision in October 1998, the RO assigned a temporary total rating based on convalescence, following back surgery, and at the termination of the temporary total rating the 40 percent rating was continued, effective from August 1, 1998.  After each rating decision, the Veteran was notified of the determination and of his appellate rights, but he did not initiate an appeal of any rating decision and by operation of law, the rating decisions by the RO became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

VA records disclose that in March 1999 the Veteran complained of neck pain.  It was noted that he took medication for arthritis and for pain.  A MRI of the cervical spine was ordered and Naprosyn was prescribed.  In April 1999, the Veteran was seen in follow-up for neck pain, and Naprosyn was prescribed.  In October 1999, the Veteran complained of widespread pains in the shoulders, hands, low back, hips, and legs.  The back was not evaluated.  The impression was widespread musculoskeletal pain.  Tylenol and Naprosyn as needed were prescribed. 

In October 1999, a private social worker noted a history of major back injuries and chronic pain syndrome. 

On VA examination in September 2000, the examiner noted that in November 1999 the Veteran was seen for low back pain.  On physical examination, range of motion was extremely limited due to involuntary spasms.  



The Veteran could bend 2 degrees with severe pain and spasm.  He could twist 3 degrees right and left with severe pain and spasm and lateral bend 2 degrees right and left with spasm.  MRIs and x-rays showed multilevel disc protrusion and desiccation and degenerative joint disease of the lumbar spine.  

The RO accepted as a claim for increase for the low back disability the Veteran's statement received at the RO on January 12, 2000.  In a rating decision in January 2002, currently on appeal, the RO increased the rating for the lumbosacral strain with degenerative joint disease to 60 percent, effective from January 12, 2000, the date of receipt of the claim for increase.  

In briefs, dated in June 2004, February 2006, and March 2008, counsel argued that the effective date for the 60 percent rating for lumbosacral strain with degenerative joint disease should be September 12, 1980. 

In May 2011, after a review of the Veteran's file, a private physician noted that during service the Veteran was treated for low back pain and muscle strain, that X-rays showed spondylosis at L5, and that the Veteran was treated for retrolisthesis of L4 on L5 and was put on bedrest for two weeks.  Also the physician noted that in December 1979 the Veteran reinjured his back with heavy lifting and he continued to have muscle spasms and low back tenderness.  The physician noted that after service the Veteran continued to have significant low back problems, which prevented him from being substantially and continually employed, and underwent a hemilaminectomy with resection of a herniated disc in 2000.  The physician concluded that in light of the post-service history of a herniated disc and an apparently unsuccessful discectomy, it seemed more likely than not that the Veteran's in-service low back pain was due to the onset of a disc disease rather than the diagnosis of simple muscle strain, which was diagnosed at discharge.  The physician expressed the opinion that at the time of discharge the Veteran more appropriately should have been evaluated under Diagnostic Code 5293 for intervertebral disc syndrome even though he did not have a reflex abnormality, but he did have other neurologic findings to include sensory changes and a positive straight left raising test.  

In June 2011, counsel argued that service treatment records from the Veteran's second period of service from 1977 to 1980 were not initially not in the Veteran's file and 38 C.F.R. § 3.156(c) provides that an effective date may relate back to the date of original claim when service treatment records were not associated with the file when the RO first decided the claim.  

Analysis

All the claims for increase for the low back disability decided by the RO in rating decisions from January 1981 to May 1985, including the rating decisions in 1985 subsumed by the Board's decision in October 1985, and from December 1986 to October 1998 were finally adjudicated claims, that is, claims that were either disallowed or allowed by the RO and the actions having been become final by the expiration of one year after the date of the notice or by denial on appellate review.  38 C.F.R. § 3.160(d).  

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a).  By operation of law, a previous decision by the Board is final and may not be revised unless it is shown that the decision was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. § 1400.  Also a Board decision may be revisited with the filing of a motion for reconsideration.  38 C.F.R. § 20.1000. 

As the Veteran has not raised clear and unmistakable error in the rating decisions by the RO or in the Board decision of October 1985 or sought to revisit the Board decision of October 1985 by filing a motion of reconsideration, the prior rating decisions by the RO became final and the prior Board decision is final.  

Following the rating decision of October 1998 by the RO and prior to January 12, 2000, there was no evidence of an informal claim for increase, that is, communication or action from the Veteran indicating intent to apply for an increase for his low back disability.  38 C.F.R. § 3.155.  


The next relevant communication from the Veteran was the current application for increase, which was received at the RO on January 12, 2000. 

In other words, due to finality, 38 C.F.R. § 3.160, there is no pending claim or unadjudicated claim, 38 C.F.R. § 3.160(c), or informal claim, 38 C.F.R. § 3.155, for increase for the low back disability prior to January 2000.  

As for an informal claim under 38 C.F.R. § 3.157, the date of VA outpatient examination or treatment will be accepted as the date of receipt of an informal claim for a disability for which service connection has previously been established.  In this case, the VA record in October 1999 showing that the Veteran complained of widespread pains in the shoulders, hands, low back, hips, and legs did not constitute an examination as the back was not evaluated.  

Although the Veteran was to take Tylenol and Naprosyn as needed, the Board does not construe this as specific treatment for lumbosacral strain with degenerative joint disease as the medication was for widespread musculoskeletal pain of which the low back was one of many joint complaints.  See Criswell v. Nicholson, 20 Vet. App. 501 (2006) (The two exceptions to the general rule that an informal claim requires intent by the claimant to apply for a benefit include medical records demonstrating that the disability has increased, 38 C.F.R. § 3.157(b)). 

As for the notation in October 1999 by a private social worker that the Veteran had a history of major back injuries and chronic pain syndrome, the notation alone without physical findings does not raise a reasonable probability of establishing entitlement to the next higher rating, that is, a 60 percent for lumbosacral strain with degenerative joint disease.  See Hazan v. Gober, 10 Vet. App. 511 (1997) ( holding that  under section 5110(b)(2) the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, the only cognizable "increase" for this purpose is one to the next disability level provided by law for the particular disability).  


In 1999, the criteria for a 60 percent rating for a low back were pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasms, absent ankle reflex, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), which could not be detected from the history and pain syndrome alone without physical findings.  38 C.F.R. § 3.157(b)(2); see Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010) (holding that an increase in a service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date). 

For these reasons, it is not factually ascertainable based on the VA record in October 1999 and the private medical record in October 1999 that an increase to the next disability level, 60 percent, had occurred within the 1 year prior to January 12, 2000, to trigger the exception to the general rule under 38 C.F.R. § 3.400(o)(2). 

To the extent that the opinion from the private examiner in May 2011 is offered to show that the Veteran is entitled to an effective date prior to January 12, 2000, for the 60 percent rating for service-connected lumbosacral strain with degenerative joint disease, the opinion cannot be considered an informal claim under the provisions of 38 C.F.R. § 3.157(b)(2), (3) as it was received in May 2011, which is eleven years later than the effective date of January 12, 2000, for the 60 percent rating for service-connected lumbosacral strain with degenerative joint disease.  

Further, the physician merely concluded that the Veteran's low back disability after discharge should have been rated under Diagnostic Code 5293 for intervertebral disc syndrome, the physician did not discuss or explain whether the Veteran actually met the criteria for a 60 percent rating under Diagnostic Code 5293.  






As for the Veteran's argument that he is entitled to an earlier effective date for a 60 percent rating for the service-connected lumbosacral strain with degenerative joint disease because the record did not contain service treatment records from the second period of service, from 1977 to 1980, when the original September 1980 claim was addressed in a rating decision in January 1981, a review of the record shows that in the rating decision in January 1981 the RO referred to an entry in April 1980 of continuing back problems, which occurred during the second period of service.  

As for the argument that 38 C.F.R. § 3.156 applies, the Board rejects the argument because there is evidence that the service treatment records for the second period of service were considered by the RO in granting service connection.  But even more fundamental, the Board rejects the argument because the RO granted service connection for the low back disability and 38 C.F.R. § 3.156 applies only to a claim to reopen a previously denied claim of service connection to which finality attached.  The Veteran's current claim for increase was a new claim, not a claim to reopen a claim of service connection, which had become final. 

Therefore, there is no factual or legal basis for an effective date before January 12, 2000, the date of receipt of the claim for increase, for the award of 60 percent for lumbosacral strain with degenerative joint disease.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

For these reasons, the preponderance of the evidence is against the claim for an effective date before January 12, 2000, for a 60 percent rating for lumbosacral strain with degenerative joint disease, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Claim for Earlier Effective Date for Service Connection

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Facts 

In February 1980, the Veteran was schedule for a VA compensation examination for a psychosis, but the examination was canceled because the Veteran was still on active duty.  After service, in September 1980, the Veteran filed an application for VA compensation, claiming service connection for back, skin, tailbone, breathing and ulcer disabilities, but not for depression.  In November 1980, the veteran was scheduled for a VA psychiatric examination, the examiner found no evidence of psychosis.  The examiner stated that other diagnoses to be considered were adjustment disorder with depressive features and psychological factors affecting a physical disorder.  Depression was not diagnosed as a separate psychiatric disorder.  

In a rating decision in January 1981, the RO denied service connection for psychosis, determining that there was no evidence of current disability.  After the veteran was notified of the rating decision and of his right to appeal, he did not appeal the rating decision, which became final by operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

On January 12, 2000, the Veteran filed a claim of service connection for depression.  A rating decision in January 2002, denied service connection for depression based on the determination that there was no competent evidence showing the Veteran had depression related to service.  In a rating decision, in August 2006, the RO granted service connection for depression.  The effective date assigned was January 12, 2000, the date of receipt of the application for service connection for depression.  




During the Board hearings in June 2004 and March 2008, in briefs dated in June 2004, February 2006 and March 2008, and in the notice of disagreement of November 2006, counsel argued that the Veteran's VA examination in November 1980 showed that the Veteran had back problems complicated by emotional anxiety and depression, raising the claim of service connection for depression, which is pending and unadjudicated.  

In May 2011, a private physician expressed the opinion that the Veteran had reactive depression due to continued back pain and inability to engage in productive employment.  

In June 2011, counsel argued that the service treatment records from the Veteran's second period of service from 1977 to 1980 were not in the file and 38 C.F.R. § 3.156(c) applies and provides that an effective date may relate back to the date of original claim or date entitlement arose when service treatment records were not associated with the file when the RO first decided the claim.  

Analysis

The Veteran seeks an effective date earlier than January 12, 2000, for the grant of service connection for depression.  Counsel argues that the Veteran has had a pending claim of service connection for depression since September 1980.  

As for argument that there is a pending, that is, unadjudicated, claim of service connection for depression, the law generally requires VA to give a sympathetic reading to the  filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  Nevertheless, it is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits); 

Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1946) (stating that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); 38 C.F.R. § 3.1(p) (defining a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").

To this extent the Veteran's application in September 1980 cannot be construed as a formal or informal claim for depression, because there is no evidence of intent by the Veteran to seek service connection for depression.  38 C.F.R. § 3.155.

Also in accordance with Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.  In other words, as service connection for psychosis was denied in the rating decision in January 1981, and as psychosis and depression are separate and distinctly diagnoses, the claims must be considered separate and distinct claims.  For this reason, the claim for depression filed in January 2000 was not a claim to reopen, but a new claim. 

As there is no pending claim, formal or informal, before January 12, 2000, there is no factual or legal basis to assign an effective date before January 12, 2000.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As for the argument that the record did not contain service treatment records from the second period of service at the time of the rating decision in January 1981, a review of the record shows that the service treatment records for the second period of service were actually referred to by the RO.  But even more fundamental, the Board rejects the argument because 38 C.F.R. § 3.156 applies only to a claim to reopen a previously denied claim of service connection to which finality attached.  




The Veteran's current claim for depression is a new claim under Boggs, not a claim to reopen a claim of service connection, which had become final. 

For these reasons, the preponderance of the evidence is against the claim for an effective date before January 12, 2000, for the grant of service connection for depression and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


 ORDER

An effective date before January 12, 2000, for a 60 percent rating for service-connected lumbosacral strain with degenerative joint disease is denied.

An effective date before January 12, 2000, for the grant of service connection for depression is denied.


REMAND

As for the claim an initial rating higher than 30 percent for service-connected depression, in the Memorandum Decision in November 2010, the Court determined that the Board did not address favorable evidence that the Veteran had suicidal ideation.  VA records received since the Board's decision in September 2008 show the Veteran has suicidal ideation.  








Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric examination to determine the current level of occupational and social impairment due to depression, including any symptoms of suicidal ideation.

The Veteran's file should be made available to the examiner for review.  

2. After the above development is completed, adjudicate the claim for an initial rating higher than 30 percent for service-connected depression.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

3. Adjudicate the claim of clear and unmistakable error in the rating decision in January 2002, assigning an effective date of January 12, 2000, for a total disability rating for compensation based on individual unemployability. 

In adjudicating the claim, consider the Veteran's argument, dated in June 2011, that the Veteran has been on Social Security disability since 1981 and he had severe employment limitations and was in need of vocational rehabilitation.  If the benefit sought is denied, furnish the Veteran and his counsel a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


